Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
	The specification is objected to.  Rather than go through all of the structural informalities present in Applicants originally filed specification, it is submitted that all of the specific structures recited in the specification be replaced by more legible versions.  It can be seen in Applicants pre-grant publication US 2020/0194673, the many structural deficiencies present, which are noted by question marks.

Claim Objections
	Claim 6 is objected to.  There are several structures shown in claim 6 which are missing bonds.  For example, the first, second, fifth, and sixth compounds are missing carbon-carbon single bonds.  There are many other compounds which share this deficiency.  Applicants need to replace all of the compounds which are missing bonds with legible and complete structures to overcome this objection.  Additionally, there are some compounds which are missing carbon-carbon double bonds and there is a compound shown on page 16 of claim 6 which appears to have two benzene rings attached to each other (the 6th compound on page 16).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2016-0035971).

    PNG
    media_image1.png
    162
    111
    media_image1.png
    Greyscale
(page 9) anticipates chemical formula 1 of claim 1.  As applied to claim 1, compound 20 has both phenanthrene moieties attached to linkers L1 and L2 at positions *1 and *1’, respectively, variable r is equal to 1, variable L2 is equal to unsubstituted p-phenylene, variable p is equal to 1, variable L1 is equal to biphenylene with four of the hydrogen atoms being substituted with deuterium (which is permitted by claim 1), variable q is equal to 1, variable L3 is equal to p-phenylene substituted with a phenyl group, and variable Ar1 is equal to phenyl.  Alternatively, in compound 20, variable q can be assigned to be equal to zero, and variable Ar1 is equal to biphenyl substituted by a phenyl group.  Last, it can also be said that variable q in compound 20 may be equal to zero, and variable Ar1 is equal to terphenylene.
Claim 2: Compound 20 of Kim et al. also anticipates chemical formula 2-a of claim 1 with the variables already being defined in claim 1 above.
Claim 3: In compound 20 above, variable p and r are equal to 1 and variable q is equal to 0 or 1 (depending on how the variables are assigned), thereby anticipating claim 3.
Claims 7-9: The compounds taught by Kim et al., including compound 20, are taught to be employed as hole transport materials in organic electroluminescent devices.  The exemplified devices are comprised of a first electrode (ITO anode) and a second electrode (Al cathode), and an organic layer comprising a compound satisfying claims 1-3, thereby anticipating claims 7-9.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (J. Mater. Chem. 2012, 22, 4401-4408).
Claim 1: Compound TPA-PA, whose structure is 
    PNG
    media_image2.png
    159
    152
    media_image2.png
    Greyscale
 as taught by Tang et al. (Scheme 1) anticipates chemical formula 1 of claim 1.  As applied to chemical formula 1, two 1 and L2 via the *1 and *1’ positions, respectively, variables p and r are both equal to 1, variables L1 and L2 are equal to p-phenylene, variable q is equal to zero, and variable Ar1 is equal to a phenyl group which is substituted by a C14 aryl group (phenanthrenyl), thereby anticipating claim 1.
Claim 2: Compound TPA-PA of Tang et al. also anticipates chemical formula 2-a of claim 1 with the variables already being defined in claim 1 above.
Claim 3: In compound TPA-PA of Tang et al., variable p and r are equal to 1 and variable q is equal to 0, thereby anticipating claim 3.
Claim 4: In compound TPA-PA of Tang et al., variables p and r are equal to 1 and variables L1 and L2 are phenylene, thereby anticipating claim 4.
Claim 5: Claim 5 recites that variable q is equal to 0 or 1.  When variable q is equal to 0, by necessity there is no L3 group.  As such, compound TPA-PA of Tang et al. has variable q equal to 0, and no L3 group, which is an embodiment of claim 5.
Claims 7-11: Compound TPA-PA of Tang et al. is taught to be employed as an emitting material in organic electroluminescent devices.  An exemplified device is taught by Tang et al. as comprising of a first electrode (ITO anode) and a second electrode (Al cathode), and an organic layer comprising TPA-PA, which is a compound satisfying claims 1-5, thereby anticipating claims 7-11.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya et al. (JP-2010222268, cited on Applicants information disclosure statement, filed on 12/12/19).
Claim 1: Compound A-51 of Toya et al., whose structure is 
    PNG
    media_image3.png
    119
    111
    media_image3.png
    Greyscale
, anticipates chemical formula 1 of claim 1.  As applied to chemical formula 1, the phenanthrene groups are joined to linkers L1 and L2 via the *1 and *1’ positions, respectively, variables p and r are both equal to 1, variables L1 and L2 are equal to p-phenylene, variable q is equal to 1, variable L3 is equal to terphenylene, and variable Ar1 is equal to a biphenyl, thereby anticipating claim 1.  Alternatively, variable q in compound A-51 can be equal to zero, and variable Ar1 is equal to 12 aryl group (biphenyl), or Ar1 is equal to phenyl which is substituted by two C12 aryl groups (biphenyl).
Claim 2: Compound A-51 of Toya et al. also anticipates chemical formula 2-a of claim 1 with the variables already being defined in claim 1 above.
Claim 3: In compound A-51 of Toya et al., variable p and r are equal to 1 and variable q is equal to 0 or 1 (depending on how the variables are assigned, thereby anticipating claim 3.
Claim 4: In compound A-51 of Toya et al., variables p and r are equal to 1 and variables L1 and L2 are phenylene, thereby anticipating claim 4.
Claims 7-10: The compounds taught by Toya et al., including compound A-51, are taught to be employed in organic electroluminescent devices.  The exemplified devices taught by Toya et al. comprise of a first electrode (ITO anode) and a second electrode (Al cathode), and an organic layer comprising any one of the inventive compounds taught therein, including compound A-51, which is a compound satisfying claims 1-4, thereby anticipating claims 7-10 (paragraph 0204, page 45).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Some related prior art teachings are as follows:  Takada et al. (US 2018/0114907, which has a foreign priority date prior to the foreign priority date of the instant application) teaches some related compounds.  Specifically, compounds 56 and 61-63 of Takada et al. satisfy all of the limitations of chemical formula 1 of claim 1 with the key difference being that the phenanthrene groups on these compounds are further substituted by a phenyl group.  Chemical formula 1 does not permit any substituents bonded to the two phenanthrenyl groups.  Cha et al. (WO 2017/119792) is a closely related prior art teaching which shares the same assignee as the instant application.  The compounds taught by Cha et al. require a 9,9-dimethylfluorenyl group as variable Ar1, which is directly attached to the monoamine nitrogen atom, meaning that variable q can only be equal to zero.  Additionally, at least one phenanthrenyl group in the compounds taught by Cha et al. is bonded to the amine nitrogen atom at position *1.  The two provisos at the end of claim 1 render the compounds taught and suggested by Cha et al. mutually exclusive from those claimed.  Park et al. (WO 2016/208862) teaches compound P-31, 
    PNG
    media_image4.png
    213
    147
    media_image4.png
    Greyscale
.  This compound satisfies all of the limitations of chemical formula 1 of claim 1 with the key distinction being that all hydrogen atoms on each phenanthrenyl group are replaced with deuterium.  Given that Park et al. is drawn to inventive compounds which are deuterated, there would be no incentive for one having ordinary skill in the art to prepare the non-deuterated analog of compound P-31.  Additionally, it is known in the art that deuteration inhibits the degradation of compounds during device operation which improves the device lifetime.1  Therefore, there would be no incentive for one having ordinary skill in the art to prepare a non-deuterated analog of compound P-31.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example, paragraph 0073 of Park et al. (US 2013/0082251).